Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
No claims have been canceled, added or amended.

Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 8/10/2021, with respect to the rejection(s) of the pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lipstone (US 2012/0215779) and Dillon (USPN 6,351,467) in view of Baldwin et al (USPN 10,075,551).



Claim Rejections - 35 USC § 103
I.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claims 1, 6-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipstone (US 2012/0215779) in view of Dillon (USPN 6,351,467).

	a.	Per claim 1, Lipstone teaches a system for file distribution, comprising: 
a cache computing device communicatively coupled to a network, the cache computing device comprising one among a plurality of cache computing devices in the network (Figures 8-9; paras 0029, 0090-96—cache servers), the cache computing device being configured to: 

receive a request for a file from a client device, the request comprising a path list to obtain the file, the path list identifying one or more of the plurality of cache computing devices in the network (paras 0083, 0092—user request for file from a cache server, cache location identified in request); 

determine whether a repository in the cache computing device stores the file (paras 0031, 0063, 0073—determining whether file is in cache); 

in an instance in which the repository does not store the file, request the file from a second cache computing device over the network based on the path list (paras 0035, 0063, 0073, 0087—in case of cache miss, requesting file from another cache server or content server); and 

distribute the file to the client device over the network (paras 0090-93—distributing the requested data to the client). 

Lipstone teaches the claim limitations as applied above yet fail to explicitly teach the feature to decrypt the file based on an encryption key for the file. However, Dillon teaches decrypting packets based on the cryptographic key used to encrypt the packets (col.15 lines 53-62, col.16 lines 37-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Lipstone and Dillon for the purpose of implementing encryption and decryption to prevent unauthorized access of the cache file data, commonly used in computer network technology to provide secure communications.
Claims 9 and 17 contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 6, Lipstone and Dillon teach the system of claim 1, Dillon further teaches the system wherein: the request for the file from the client device comprises a markup file; and the markup file includes the path list, a time-sensitive token associated with the path list, a col.19 lines 1-20, col.21 lines 27-47, col.22 lines 18-54, col.28 lines 6-55; Lipstone—para 0041).
Claim 14 claims subject matter substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
c.	Per claim 7, Lipstone and Dillon teach the system of claim 6, Dillon further teaches the system wherein: the cache computing device is further configured to determine whether to accept or reject the request based on the time-sensitive token (col.21 lines 48-61, col.23 line 58-col.24 line 4; Lipstone—paras 0030, 0046, 0070-71).
Claims 15 and 18 claim subject matter substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.
d.	Per claim 8, Lipstone and Dillon teach the system of claim 1, Dillon further teaches the system wherein: in an instance in which the second cache computing device does not store the file, the cache computing device is further configured to request the file from a device services computing device over the network based on the path list (col.23 line 45-col.24 line 4; Lipstone—paras 0029-30, 0035, 0063, 0073, 0087).
Claims 16 and 20 claim subject matter substantially equivalent to the limitations of claim 8 and are therefore rejected under the same basis.
e.	Per claim 19, Lipstone and Dillon teach the non-transitory computer-readable medium of claim 18, Dillon further teaches wherein the program code is further configured to cause at least one of the one or more computing devices to at least: decrypt the file based on the unique key identifier (col.21 lines 48-61).
III.	Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lipstone (US 2012/0215779) and Dillon (USPN 6,351,467) in view of Baldwin et al (USPN 10,075,551).

a.	Per claim 2, Lipstone and Dillon teach the system of claim 1, Lipstone further teaches the peer system arrangement (Figures 8-9, para 0183) yet fail to explicitly teach wherein: the plurality of cache computing devices are logically arranged in a plurality of peer levels in the network; and the path list identifies one or more of the plurality of cache computing devices in each of the plurality of peer levels in the network. However Baldwin et al teach a cache servers organized as a plurality of peer levels in the network and requesting another cache server to fulfill the request (Figure 2, col.2 line 56-col.3 line 7, col.5 lines 21-56, col.6 lines 15-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Lipstone and Dillon in view of Baldwin et al for the purpose of provisioning a plurality of peer levels of cache devices for distributing the client requests such that the requests can be distributed among the different level of cache servers to balance the content load of the requested data. 
	Claim 10 claims subject matter substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
b.	Per claim 3, Lipstone and Dillon in view of Baldwin et al teach the system of claim 2, Baldwin et al further teach the system wherein: the cache computing device and the second cache computing device are both logically arranged in a first peer level among the plurality of peer levels in the network (col.3 lines 47-61, col.4 lines 12-27, col.5 lines 21-56, col.6 lines 15-42—logical association of peer cache devices).
Claim 11 claims subject matter substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
c.	Per claim 4, Lipstone and Dillon in view of Baldwin et al teach the system of claim 2, Baldwin et al further teach the system wherein: the cache computing device is logically arranged in a first peer level among the plurality of peer levels in the network; and the second cache computing device is logically arranged in a second peer level among the plurality of peer levels in the network (col.3 lines 47-61, col.5 lines 8-56, col.6 lines 15-42—logical association of peer-level cache devices in hierarchical arrangement).
Claim 12 claims subject matter substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.

IV.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lipstone (US 2012/0215779) and Dillon (USPN 6,351,467) in view of Baldwin et al (USPN 10,075,551) and Paramasivam (US 2017/0317932).

	Per claim 5, Lipstone et al and Dillon with Baldwin et al teach the system of claim 2 as applied above, yet fail to explicitly teach the system wherein: the path list to obtain the file is generated by a global cache computing device based on a network address of the client device and a network distribution configuration for the plurality of cache computing devices. However Paramasivam teaches an addressable global cache shared by multiple servers for accessing requested content (paras 0237, 0239-243). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Lipstone and Dillon with Baldwin et al in view of Paramasivam for the purpose of 
Claim 13 claims subject matter substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.


Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
US 2014/0006538 – Intelligent client-side caching on mobile devices
US 2016/0337426 – Streaming content from multiple servers
VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448